DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.         Applicant’s arguments with respect to claim(s) 21-40 (most notably with regard to claims 21 and 31) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 21-27, 29, 31-37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 15)", 3GPP TS 36.331, V15.2.2, XP051474963{Dat. Pub.-2018-06-10} in view of Kim (US 20160353308 A1)

Regarding claim 21, 3GPP teaches a method performed by a user equipment (UE) in communication with a base station (E-UTRAN/BS-see page 23, [0047]), the method comprising:
	receiving a first system information message including first system information from the base station (E-UTRAN/BS) (Figure 5.2.2.1-1 and 5.2.1.1-1st paragraph---all system information message (i.e. 1st) is transmitted from E-UTRAN/BS to UE. );
	storing the first system information (5.2.2.2-1st paragraph-system information acquisition procedure overwrites any stored system information.);
	determining that one or more blocks of the stored first system information are invalid system information (5.2.1.3-page 40, 4th paragraph- SystemlnformationBlockType 1 includes a value tag systemlnfoValueTag, that indicates if a change has occurred in the SI messages. UEs uses systemlnfoValueTag, to verify if the previously stored SI messages are still valid. Then the UE considers stored system information to be invalid after 3 hours.);
	responsive to determining that one or more blocks of the stored first system information are invalid system information (5.2.1.3-page 40, 4th paragraph- SystemlnformationBlockType 1 includes a value tag systemlnfoValueTag, that indicates if a change has occurred in the SI messages. UEs uses systemlnfoValueTag, to verify if ); and
managing the stored first system information by:
	determining a user equipment service(MBMS) related to the invalid system information (Figure 5.2.2.1-1; 5.2.1.3-page 40, 4th paragraph- in SI acquisition, wherein UE considers stored system information to be invalid.)(5.2.1.1-page 37, 6th para-if UE is interested to receive an MBMS service, UE apply system acquisition to acquire parameter relevant for MBMS from system information.); and
	determining if the user equipment is interested in receiving the determined user equipment service(MBMS) (5.2.1.1-page 37, 6th para- if UE is receiving or interested to receive an MBMS service; Page 45, line 7, 8).
	3GPP teaches determining that one or more blocks of the stored first system information are invalid system information.
	3GPP does not teach determining that one or more blocks of the stored first system information related to Minimization of Drive Tests (MDT) are invalid system information.
However, in an analogous art, Kim teaches determining that one or more blocks (SIB) of the stored first system information (SI) related to a Minimization of Drive Tests (MDT) are invalid system information (SI) (Fig. 11 and [0196]-[0201] – In step S200, the UE receives the first MBMS-MDT configuration via first system information … In step S210, the UE receives second system information … If the stored first MBMS-MDT configuration is different from the acquired second MBMS-MDT configuration, the UE overwrites the stored first MBMS-MDT configuration with the acquired second MBMS-MDT configuration.  The Examiner points out that this would be analogous to the first MDT configuration not being valid in light of the second MDT configuration).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim and apply them on the teaching of 3GPP to provide the ability to determine whether a stored MDT configuration obtained via system information (i.e. system information related to MDT) is valid or invalid.  The motivation for the combination is given by Kim (0002 - The present invention relates to wireless communications, and more particularly, to a method and apparatus for maintaining a multimedia broadcast multicast service (MBMS) minimization of drive test (MDT) configuration in a wireless communication system).

Regarding claims 22 and 32, 3GPP further teaches wherein, if the user equipment is interested in receiving the determined user equipment service, then managing the stored first system information further comprises:
	acquiring a second system information message including second system  information from the base station (E-UTRAN/BS)(Figure 5.2.2.1-1 and 5.2.1.1-1st paragraph---all system information message (i.e. 2nd) is transmitted from E-UTRAN/BS to UE.), the second system information related to the user equipment service (5.2.2.1-6th paragraph- If the UE is receiving or interested to receive an MBMS service, the UE shall apply the system information acquisition{ UE receives multiple SI messages(i.e. 2nd)-see 5.2.1.1.-1st paragraph } and change monitoring
procedure to acquire parameters relevant for MBMS operation. Hence obvious 2nd SI related to MBMS service.).

Regarding claim 23 and 33, 3GPP further teaches wherein managing the stored first system information further comprises:
	overwriting the invalid system information with one or more blocks of the second system information contained in the second system information message (5.2.2.2-1st paragraph-system information acquisition procedure overwrites any stored system information (i.e. 1st-that are invalid-see 5.2.1.3-page 40, 4th paragraph); wherein UE receives multiple SI messages (i.e. 2nd)-see 5.2.1.1.-1st paragraph. Hence overwriting invalid 1st SI with newly received 2nd SI.).

Regarding claim 24 and 34, 3GPP further teaches wherein if the user equipment is not interested in receiving the determined user equipment service, then managing the stored first system information further comprises: 
	maintaining the stored first system information (5.2.2.4- note 1-The UE continues using the previously received system information(i.e. 1st) {and stored-see 5.2.2.2-1st paragraph } until the new system information has been acquired. Hence maintain the stored 1st SI.).

Regarding claim 25 and 35, 3GPP further teaches wherein the determining that one or more blocks of the stored first system information are invalid system information comprises:
	determining if a validity duration timer(3 hr) has expired (5.2.1.3-page 40, 4th paragraph- UE considers stored system information to be invalid after 3 hours from the moment it was successfully confirmed as valid; page 318-last para. Hence UE determines that validity duration timer has expired.).

Regarding claim 26 and 36, 3GPP further teaches wherein the determining that one or more blocks of the stored first system information are invalid system information comprises:
	determining if an interval from when the stored first system information was stored exceeds a maximum time (5.2.1.3-page 40, 4th paragraph- UE considers stored system information to be invalid after 24 hours from the moment it was successfully confirmed as valid; page 318-last line.).

Regarding claim 27 and 37, 3GPP further teaches wherein the determining that one or more blocks of the stored first system information are invalid system information comprises:
	determining if an interval from when the stored first system information was most-recently validated exceeds a maximum time (24 hr) ( 5.2.1.3-page 40, 4th paragraph- UE considers stored system information to be invalid after 24 hours from the moment it was successfully confirmed as valid; page 318-last line. Hence UE determines that interval of the stored SI was most-recently validated exceed 24 hrs.).

Regarding claim 29 and 39, 3GPP further teaches wherein if the user equipment is interested in receiving the determined user equipment service, then managing the stored first system information further comprises: 
	maintaining the stored first system information (5.2.2.4- note 1-The UE continues using the previously received system information(i.e. 1st) {and stored-see 5.2.2.2-1st paragraph } until the new system information has been acquired. Hence maintain the stored 1st SI).

Regarding claim 31, 3GPP teaches a user equipment (UE) apparatus comprising: 
	a processor (5.2.1.3-page 40; obvious UE has a processor.)
	one or more transceivers (official notice: UE is receiving, so obvious UE has a transceiver to receive); and
	receive, using the one or more transceivers (official notice: UE is receiving, so obvious UE has a transceiver to receive.), a first system information message including first system information from a base station (E-UTRAN/BS) (Figure 5.2.2.1-1 and 5.2.1.1-1st paragraph---all system information message (i.e. 1st) is transmitted from E-UTRAN/BS to UE.); 
	store the first system information on the CRM (memory) (official notice: UE is storing, so obvious UE has a CRM to store; also see page 697-UE memory.) (5.2.2.2-1st paragraph-system information acquisition procedure overwrites any stored system information.);
	determine that one or more blocks of the stored first system information are invalid system information (5.2.1.3-page 40, 4th paragraph- SystemlnformationBlockType 1 includes a value tag systemlnfoValueTag, that indicates if a change has occurred in the SI messages. UEs uses systemlnfoValueTag, to verify if the previously stored SI messages are still valid. Then the UE considers stored system information to be invalid after 3 hours.);
	responsive to determining that one or more blocks of the stored first system information are invalid system information (5.2.1.3-page 40, 4th paragraph- SystemlnformationBlockType 1 includes a value tag systemlnfoValueTag, that indicates if a change has occurred in the SI messages. UEs uses systemlnfoValueTag, to verify if the previously stored SI messages are still valid. Then the UE considers stored system information to be invalid after 3 hours.); and
manage the stored first system information by the processor performing further operations to:
	determine a user equipment service (MBMS) related to the invalid system information (Figure 5.2.2.1-1; 5.2.1.3-page 40, 4th paragraph- in SI acquisition, wherein UE considers stored system information to be invalid.)(5.2.1.1-page 37, 6th para-if UE is interested to receive an MBMS service, UE apply system acquisition to acquire parameter relevant for MBMS from system information.); and
	determine if the user equipment is interested in receiving the determined user equipment service(MBMS) (5.2.1.1-page 37, 6th para- if UE is receiving or interested to receive an MBMS service; Page 45, line 7, 8).
	3GPP teaches determining that one or more blocks of the stored first system information are invalid system information.
	3GPP does not teach determining that one or more blocks of the stored first system information related to Minimization of Drive Tests (MDT) are invalid system information (i.e. invalid MDT system information).
However, in an analogous art, Kim teaches determining that one or more blocks (SIB) of the stored first system information (SI) related to a Minimization of Drive Tests (MDT) are invalid system information (SI) (Fig. 11 and [0196]-[0201] – In step S200, the UE receives the first MBMS-MDT configuration via first system information … In step S210, the UE receives second system information … If the stored first MBMS-MDT configuration is different from the acquired second MBMS-MDT configuration, the UE overwrites the stored first MBMS-MDT configuration with the acquired second MBMS-MDT configuration.  The Examiner points out that this would be analogous to the first MDT configuration not being valid in light of the second MDT configuration).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim and apply them on the teaching of 3GPP to provide the ability to determine whether a stored MDT configuration obtained via system information (i.e. system information related to MDT) is valid or invalid.  The motivation for the combination is given by Kim (0002 - The present invention relates to wireless communications, and more particularly, to a method and apparatus for maintaining a multimedia broadcast multicast service (MBMS) minimization of drive test (MDT) configuration in a wireless communication system).

5.   Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over 
"3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 15)", 3GPP TS 36.331, V15.2.2, XP051474963{Dat. Pub.-2018-06-10} in view of Kim (US 20160353308 A1), further in view of Martinez (US 10779224 B2).

Regarding claim 28 and 38, 3GPP- Kim do not teach further comprising: receiving a paging message from the base station informing the user equipment about a system information change; and responsive to receiving the paging message, performing the determining that one or more blocks of the stored first system information are invalid system information.
	However, in an analogous art, Martinez teaches further comprising: 
	receiving a paging message from the base station( eNB 102) informing the user equipment (UE 104) about a system information(CSIB 308) change (Col 6, line 48-52; fig. 6-In order to notify devices that changes to one or more of CSIBs 308 have occurred, eNB 102 transmits paging messages 616 that comprise indications that such changes have occurred.); and
	responsive to receiving the paging message, performing the determining that one or more blocks of the stored first system information (CSIB 514) are invalid system information( Col 6, line 52-54; Fig. 6-In response to receipt of such a paging message 616, UE 104 determines that one or more of stored CSIBs 514 are no longer valid {i.e. invalid}.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Martinez and apply them on the teaching of 3GPP- Kim to provide Enables devices already operating in cell to update their stored system information for cell when system parameters are modified (Martinez; Col 3, line 45-48).

6.   Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 15)", 3GPP TS 36.331, V15.2.2, XP051474963 {Dat. Pub.-2018-06-10} in view of Kim (US 20160353308 A1), further in view of Ingale (US 10694460 B2)
Regarding claim 30 and 40, 3GPP- Kim do not teach wherein if the user equipment is interested in receiving the determined user equipment service, then managing the stored first system information further comprises: releasing the stored first system information.
However, in an analogous art, Ingale teaches wherein if the user equipment is interested in receiving the determined user equipment service, then managing the stored first system information further comprises: 
	Releasing (clear) the stored first system information ( Col 13, line 26-30, UE that already acquired and stored system information is not valid and UE need to clear all stored system information. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Ingale and apply them on the teaching of 3GPP- Kim to provide 5G communication system being developed to meet the growing demand for high speed data services, support ultra-reliability and low latency applications and support massive machine type communication (Ingale; Col 1, line 25-28.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kashif Siddiqui/Primary Examiner, Art Unit 2415